Duckworth, Chief Justice.
Service of the bill of exceptions must be personal, unless waived or by acknowledgment, and except in the instances of service upon the State or the non-residence of the opposite party, when service may be perfected by leaving a copy of such bill of exceptions at the residence of the attorney for the opposite party. Code § 6-911 (1), (2), (3), as amended (Ga. L. 1953, Nov. Sess., pp. 440, 456); South Side Atlanta Bank v. Anderson, 200 Ga. 322 (37 SE2d 404). There being a total lack of service of the bill of exceptions after the same was approved on November 14, 1963, and no waiver of service appearing, this court is without jurisdiction, and the motion to dismiss on this ground is sustained. Harper v. Atlanta & W. P. R. Co., 204 Ga. 311 (49 SE2d 513); West Dumber Co. v. Harris, 204 Ga. 343 (50 SE2d 15); Irwin v. LeCraw, 206 Ga. 702 (58 SE2d 383).

Writ of error dismissed.


All the Justices concur.